113 F.3d 1247
97 CJ C.A.R. 825
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Clinton K. THOMPSON, Plaintiff-Appellant,v.Ted LIMKE;  Edwin Kimmel, Defendants-Appellees.
No. 96-6231.
United States Court of Appeals, Tenth Circuit.
May 27, 1997.

Before PORFILIO, ANDERSON, and BRORBY, Circuit Judges.

ORDER AND JUDGMENT

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
After consideration of the briefs and the record, we conclude the district court did not err in its judgment.  We therefore AFFIRM substantially for the reasons given by the district court.